Citation Nr: 1533901	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) prior to November 10, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000 and from May 2003 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The case was subsequently transferred to the RO in Columbia, South Carolina, which retains jurisdiction.  The Veteran and her spouse testified before the undersigned in a video-conference hearing in March 2014.  A transcript of that hearing has been reviewed.

The Board issued a decision on the Veteran's claim for an increased rating for posttraumatic stress disorder (PTSD) in June 2014.  At that time, the RO had already granted entitlement to TDIU, and the Board decision did not explicitly address that issue.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court) requesting an earlier effective date for the grant of TDIU.  The Court remanded the issue to the Board in June 2015 based on a joint motion for remand.  


FINDINGS OF FACT

The evidence shows that the Veteran's PTSD caused her to be unable to secure and follow a substantially gainful occupation prior to November 10, 2011.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision grants the effective date sought on appeal, the Veteran cannot be prejudiced and discussion of the Veterans Claims Assistance Act is not necessary.

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

In this case, the Veteran's service-connected PTSD was rated 70 percent disabling beginning February 1, 2009.  Therefore, she met the schedular requirements for TDIU through her PTSD disability alone.  See 38 C.F.R. § 4.16(a).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

By way of history, the RO denied a rating in excess of 50 percent for PTSD, the Veteran appealed for a higher rating, and she perfected her appeal to the Board.  While her appeal was pending, she filed an independent claim for TDIU.  The RO granted TDIU based on the combined effects of service-connected PTSD, seizure disorder, and traumatic brain injury.  Afterward, the Board granted a 70 percent rating for PTSD for the entire period on appeal.  

The Court has held that a claim for increased rating for a service-connected disability includes an inferred claim for TDIU, if the evidence suggests unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court in Rice appeared to hold that TDIU should be considered only to the extent that the service-connected disability under review limits employability.  See Id.  Thus, the Veteran's claim for an increased rating for PTSD included an inferred claim for TDIU based on the effects of her PTSD.  See id.  In granting TDIU, the RO appears to have relied heavily on a November 2012 VA medical opinion, which found the Veteran unable to do manual labor and unable to drive to sedentary work because of her seizure disorder.  The Veteran neither appealed the ratings assigned for her seizure disorder and traumatic brain injury nor did she directly appeal the November 10, 2011 effective date for TDIU assigned by the RO.  

In any event, affording all reasonable doubt to the Veteran, the evidence shows that her PTSD symptoms prevented her from securing and following a substantially gainful occupation prior to November 10, 2011.  See 38 C.F.R. §§ 3.102, 4.16.  The Veteran has an Associate's Degree in Environmental Science.  See  June 2009 VA treatment.  Prior to stopping work, she was an assistant manager at Sam's Club.  The evidence shows that she has not worked since December 2008 when she had a seizure on the job.  A February 2009 letter from her doctor explained that she could not work until she was cleared by neurology.  Social Security Administration (SSA) records found her permanently disabled beginning in December 2008 due to anxiety disorders and chronic brain syndrome.  See January 2010 determination.  When assessing her overall functioning, the April 2009 VA examiner found that the Veteran had deficiencies in work functioning as a result of her PTSD, specifically finding poor social interactions and poor concentration.  Similarly, the June 2010 examiner categorized the Veteran's PTSD symptoms as causing moderate to severe impairment in occupational functioning.

July 2009 VA treatment records note cognitive problems affecting memory and attention, moderate deficit in immediate recall, and severe deficit in delayed memory recall.  The provider stated that the symptoms were obviously affecting the Veteran's life in an adverse manner.  The June 2010 VA examiner recorded that the Veteran was not working due to a seizure on the job but that she was written up for attendance problems, experienced decreased productivity and efficiency, and had trouble getting along with co-workers.  The examiner explained that problems in attention, concentration, and memory could not be clearly linked to the traumatic brain injury over PTSD but instead were more likely a result of combined effects.  When the disabling effects of two disorders cannot be affirmatively linked to one over the other, VA will consider the effects in a way most favorable to the Veteran.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the Board considers the problems in attention, concentration, and memory linked to PTSD because that disability was appealed and allows for an earlier effective date for TDIU.  

Based on the evidence of cognitive problems, difficulty interacting with others, the Veteran's limited education, and work history in customer service, the Board finds that her PTSD, at least in combination with her service-connected seizures, rendered her unable to secure and follow a substantially gainful occupation.  TDIU is warranted from February 1, 2009 forward, or the date on which her 70 percent disability rating became effective.  See 38 C.F.R. § 4.16.
  

ORDER

TDIU, effective   February 1, 2009, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


